UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7633



JOEL MCPHERSON,

                                             Plaintiff - Appellant,

          versus


JOSEPH   SMITH,  Warden, Edgefield     Federal
Correctional Institution; UNITED STATES PAROLE
COMMISSION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CA-02-3648-6-24AK)


Submitted:   April 28, 2004                 Decided:    May 14, 2004


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joel McPherson, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Joel McPherson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2241 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.        28 U.S.C. § 2253(c)(1) (2000); see Madley v.

U.S. Parole Comm’n, 278 F.3d 1306, 1309-10 (D.C. Cir.), cert.

denied, 537 U.S. 1004 (2002).          A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir 2001).            We have independently reviewed

the record and conclude that McPherson has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED


                                       - 2 -